Title: From George Washington to Elias Dayton, 1 May 1781
From: Washington, George
To: Dayton, Elias


                        Dear Sir

                            Head Quarters New Windsor May 1st 1781
                        
                        I have received the Communications, which you did me the favor to make, in Your Letter of the 20th Ultimo.
                        The knowledge of the present state of the Enemy in New York & its dependencies with regard to the
                            total strength, and the particular disposition of the Corps, is of so great and interesting importance, that I must
                            request you will have the goodness to turn your earliest & strictest attention, to obtain and communicate the
                            information of these things, with the greatest certainty & precision.
                        Should the Detachment, which has been so long in preparation sail from New York; I should wish to be
                            informed, as expeditiously as possible, of the moment of its departure, the particular Corps it consists of, their
                            strength, and the destination—As also, of the number of the regular force (including all the established Corps) still
                            remaining on Staten Island in New York & at Kings Bridge, specifying the Regiments by name, and
                            noting the distributions at each Post, with as much Accuracy as possible
                            . I would not have your communication of a part, suspended till the whole of what is here required
                            can be obtained.
                        I rely on your utmost exertions to promote the public good—and am Dear Sir, with very great regard Your Most
                            Obedt Servant
                        
                            Go: Washington
                        
                    